Fourth Court of Appeals
                                     San Antonio, Texas
                                            August 1, 2017

                                        No. 04-17-00482-CV

                                        IN RE Art GUZMAN

                                  Original Mandamus Proceeding1

                                               ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice


        On July 27, 2017, Relator filed a petition for writ of mandamus. The court has
considered the petition and is of the opinion Relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on August 1, 2017.




                                                        _________________________________
                                                        Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2017.



                                                        ___________________________________
                                                        Luz Estrada
                                                        Chief Deputy Clerk


1
  This proceeding arises out of Cause No. 2012-GC-0010, styled In the Guardianship of Leeman G. Tischler,
pending in the County Court At Law No 1, Guadalupe County, Texas, the Honorable Linda Z. Jones presiding.